Citation Nr: 1623584	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  02-21 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a skin rash. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from December 1964 to June 1965, and from July 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran testified at hearings in July 2013 and March 2016.  A copy of the transcripts are of record.  

In October 2013, the Board reopened the Veteran's claim for service connection for a skin rash and remanded it to the Agency of Original Jurisdiction for additional development and it has been returned to the Board.  

The Board notes that the undersigned and a second Veterans Law Judge both took testimony with regard to the issue on appeal.  Generally, the Veterans Law Judge who conducts the hearing must participate in making the final determination of the claims on which testimony was received.  38 U.S.C.A § 7107(c) (West 2014); 38 C.FR. § 20.707 (2015).  By law, appeals can be assigned only to an individual Veterans Law Judge or to a panel of not less than three members.  38 U.S.C.A. § 7102(a) (West 2014).  Thus, when a Veteran has had a hearing before two separate Veterans Law Judges during the appeal and these hearings covered one or more common issues, a third Veterans Law Judge is assigned to the panel after the second Board hearing has been held.  An appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

At the March 2016 hearing before a second Veterans Law Judge, the Veteran was advised of his right to a third hearing.  However, he chose to waive the right to the additional hearing by a third Veterans Law Judge.  It was specifically noted on the record at the beginning of the hearing that he was choosing to waive that right, and there was no objection by the Veteran or representative.  Therefore, the Board may proceed with the adjudication of the claims without providing a third hearing.  

In April 2016, the Veteran withdrew the appeal.  However, in May 2016, he clarified that he only wanted to withdraw other issues he had appealed, but not the claim for service connection for a skin rash.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

[The issues of entitlement to service connection for sinusitis, colon polyps, entitlement to an initial compensable disability rating for erectile dysfunction, entitlement to an earlier effective date for the grant of a total rating based upon individual unemployability (TDIU), entitlement to an earlier effective date for the grant of special monthly compensation (SMC) for loss of use of a creative organ, and entitlement to SMC based on the need for aid and attendance or for being housebound are addressed in separate decisions.]


REMAND

The Veteran served in the Republic of Vietnam during the Vietnam Era.  Therefore, he is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  He has been diagnosed with seborrheic dermatitis and scalp folliculitis, neither of which are presumptively associated with herbicide exposure.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. § 3.309(e) (2015).  Even if the claimed condition is not included on the list of diseases associated with herbicide exposure, service connection as directly related to such exposure is not precluded.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

At an April 2014 VA examination, the VA examiner noted that the medical journal Agent Orange and Cancer stated that there was no correlation between herbicide exposure and skin cancers.  However, the Veteran was not diagnosed with skin cancer, he was diagnosed with seborrheic dermatitis and scalp folliculitis.  A remand is necessary to obtain an opinion regarding whether the Veteran's diagnosed conditions are directly related to exposure to herbicides in service.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Schedule the Veteran for an examination with a medical doctor for the skin rash.  The examiner must review the claims file and should note that review in the report.  The examiner should take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  The examiner is advised that the Veteran is presumed to have been exposed to herbicides.  The examiner should provide all findings, with a complete rationale for any opinions, in the examination report.  The examiner should diagnose all skin disabilities found.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that each skin disability, including seborrheic dermatitis and scalp folliculitis, began during active service, is related to an incident of service, or was directly caused by exposure to herbicides.  It is not sufficient for the examiner to conclude that the Veteran's skin conditions were not directly caused by herbicide exposure merely because they are not on the list of diseases and conditions presumptively associated with herbicide exposure.  

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



___________________________                         ______________________
          Bradley W. Hennings                                      Michael J. Skaltsounis
          Veterans Law Judge                                     Acting Veterans Law Judge
    Board of Veterans' Appeals                               Board of Veterans' Appeals



_________________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

